              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
                           Plaintiff,       )
                                            )
             vs.                            )         No. CR-14-292-2-C
                                            )         No. CIV-19-136-C
MICHAEL DESHAUN STILES,                     )
                                            )
                           Defendant.       )

                                    JUDGMENT

      Upon consideration of Defendant’s Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255, and the Court’s accompanying Order,

      IT IS ORDERED, ADJUDGED, AND DECREED that the Motion to Vacate, Set

Aside, or Correct Sentence be and the same is hereby denied.

      DATED this 16th day of April, 2019.
